 Case 2:20-cv-00245-JLB-NPM Document 18 Filed 09/15/20 Page 1 of 1 PageID 132



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MARIA RODRIGUEZ,

             Plaintiff,

v.                                             Case No.: 2:20-cv-00245-JLB-NPM

ASSET RECOVERY SOLUTIONS, LLC,
and BUREAUS INVESTMENT GROUP
PORTFOLIO NO. 15, LLC,

             Defendants.
                                        /

                                         ORDER

      The parties have filed a Stipulation of Voluntary Dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 17.) The Stipulation is self-executing.

Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s

claims against Defendants are DISMISSED WITH PREJUDICE. The Clerk of Court

is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida on September 15, 2020.
